Lundberg Stratton, J.,
dissenting.
{¶ 10} Based upon the seriousness of respondent’s violations, I would not allow credit for the suspension period he has already served. In addition, as a prerequisite to reinstatement, I would require respondent to submit evidence that *60he possesses the requisite mental qualifications to return to the practice of law. Therefore, I respectfully dissent.
Jonathan B. Cherry, Bar Counsel, and Arnold N. Gottlieb, for relator.
Jon D. Richardson, for respondent.
Moyer, C.J., and O’Connor, J., concur in the foregoing dissenting opinion.